Exhibit 12.1 CapLease, Inc. and Subsidiaries Ratio of Earnings to Fixed Charges (dollars in thousands) For the Three Months Ended September 30, For the Nine Months Ended September 30, Earnings: Net income $ 1,727 $ 1,479 $ 4,234 $ ) Interest expense 16,847 17,166 49,922 51,109 Less: Interest capitalized during the period Note (A) Portion of rental expense representing interest 96 14 221 50 Total earnings $ 18,619 $ 18,216 $ 53,757 $ 47,839 Fixed Charges: Interest expense 16,796 16,723 49,303 50,666 Interest capitalized during the period 51 443 619 $ 443 Portion of rental expense representing interest 96 14 221 50 Total $ 16,942 $ 17,180 $ 50,143 $ 51,159 Ratio of Earnings to Fixed Charges 1.10 1.06 1.07 0.94 CapLease, Inc. and Subsidiaries Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends (dollars in thousands) For the Three Months Ended September 30, For the Nine Months Ended September 30, Earnings: Net income $ 1,727 $ 1,479 $ 4,234 $ ) Interest expense 16,847 17,166 49,922 51,109 Less: Interest capitalized during the period Note (A) Portion of rental expense representing interest 96 14 221 50 Total earnings $ 18,619 $ 18,216 $ 53,757 $ 47,839 Combined Fixed Charges and Preference Dividends: Interest expense $ 16,796 $ 16,723 $ 49,303 $ 50,666 Interest capitalized during the period 51 443 619 443 Portion of rental expense representing interest 96 14 221 50 Preferred Stock Dividends 3,240 2,731 10,032 6,812 Total $ 20,183 $ 19,911 $ 60,175 $ 57,971 Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends 0.92 0.91 0.89 0.83 Note (A) Interest capitalized during the period is deducted because fixed charges includes all interest, whether capitalized or expensed. Only fixed charges that were deducted from income should be added back in the earnings computation.
